Citation Nr: 1440217	
Decision Date: 09/09/14    Archive Date: 09/18/14

DOCKET NO.  09-24 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a compensable rating for hemorrhoids.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and H.B.


ATTORNEY FOR THE BOARD

E. Joyner, Counsel


INTRODUCTION

The Veteran served on active duty from March 1977 to July 2003.

This matter is before the Board of Veterans' Appeals (Board) from a May 2007 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied service connection for left breast cancer and continued a noncompensable evaluation for hemorrhoids. 

In December 2011, the Veteran and a friend (H.B.) testified at a Travel Board hearing conducted before the undersigned Veterans Law Judge.  A transcript of that hearing is in the claims file.

In June 2012 the Board remanded the claims of entitlement to a compensable rating for hemorrhoids and entitlement to service connection for left breast cancer.  Subsequently, in a January 2013 rating decision, the RO granted service connection for left breast cancer.  As this represents a total grant of benefits sought on appeal, this issue is no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997).


FINDING OF FACT

Throughout the entire evaluation period, the Veteran's hemorrhoids have been mild or moderate; the evidence does not show that they are large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences, nor does the evidence show that any complaints or symptoms of fecal leakage or seepage are etiologically related to the service-connected hemorrhoids.






CONCLUSION OF LAW

The criteria for a compensable rating for hemorrhoids have not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. § 3.159, 3.321, 4.1, 4.3, 4.7, 4.114, Diagnostic Code 7336 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013). 

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b) (2012); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In March 2006, the United States Court of Appeals for Veterans Claims (Court) issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and/or an effective date will be assigned if service connection is awarded.  Because the Court's decision is premised on the five elements of a service connection claim, it is the consensus opinion within the VA that the analysis employed can be analogously applied to any matter that involves any one of the five elements of a "service connection" claim, to include an increased rating claim. 

In VA correspondence dated in November 2006, the Veteran was informed of what evidence was required to substantiate her increased rating claim, and of her and VA's respective duties for obtaining evidence.  Also, this notice informed the Veteran of the criteria for consideration in assigning an effective date and/or disability rating. 

In Pelegrini, the Court held that compliance with 38 U.S.C.A. § 5103 required that VCAA notice be provided prior to an initial unfavorable AOJ decision.  Because VCAA notice in this case was completed prior to the initial AOJ adjudication denying the claim, the timing of the notice complies with the express requirements of the law as found by the Court in Pelegrini. 

In light of above, the content of the November 2006 notice fully complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and Dingess/Hartman.  The Veteran has been provided with every opportunity to submit evidence and argument in support of her claim, and to respond to VA notice. 

All the VCAA requires is that the duty to notify is satisfied, and that claimants are given the opportunity to submit information and evidence in support of their claims. Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  The Board finds the VCAA notice requirements have been met in this case.

Duty to assist

The Board has carefully reviewed the Veteran's statements and concludes that there has been no identification of further available evidence not already of record.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim for which VA has a further duty to obtain. 

With respect to the VA examinations of record, the Veteran was afforded VA examinations with respect to her claim in April 2007, August 2009, and August 2012.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that together the VA examination reports are adequate.  All examination reports reflect that the examiners conducted an examination, and together, the examination reports provide the medical information addressing the applicable rating criteria in this case.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Consequently, the Board finds that the VA examinations are adequate. 

In Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. 3.103(c)(2) (2013) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above the regulation.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) the duty to fully explain the issue or issues on appeal and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, the Veteran was assisted at the Board hearing by an accredited representative from the Texas Veterans Commission.  During the Veteran's hearing, the VLJ and the Veteran's representative asked the Veteran questions about the symptoms and severity of her hemorrhoid disability currently on appeal.  Neither the Veteran nor her representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) nor identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2), consistent with Bryant, and that any error in notice provided during the Veteran's hearing constitutes harmless error. 

A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In this regard, the Board is satisfied as to compliance with the instructions from its June 2012 remand.  The June 2012 Board remand instructed the RO to ask the Veteran to identify any medical records not already in the claims file, to obtain VA treatment records from September 2007 forward, as well as medical records from Darnall Army Hospital in Ft. Hood dated since November 2004.  The remand also instructed the RO to schedule the Veteran for a VA examination to determine the current severity of her hemorrhoids, and to specifically determine if any fecal leakage/seepage is due to the hemorrhoids.  A June 2012 letter was sent requesting such information regarding medical treatment.  The requested VA records and medical records from Ft. Hood were subsequently obtained.  The Veteran underwent a VA examination in August 2012 and the report of that examination addresses the specific questions posed to the examiner in the June 2012 remand.  In sum, the Board finds that the RO has substantially complied with the Board's instructions and that the August 2012 VA examination report substantially complies with the Board's prior remand directives.  Stegall v. West, 11 Vet. App. 268 (1998). 

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist in developing the facts pertinent to the claim.  Essentially, all available evidence that could substantiate the claim has been obtained.

Legal Analysis

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2013).  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2013); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Where the Rating Schedule does not provide for a noncompensable evaluation for a diagnostic code, a noncompensable evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31 (2013).

VA has a duty to consider the possibility of assigning staged ratings in all claims for increase.  Fenderson v. West, 12 Vet. App. 119 (1999); See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2013).

The Veteran's statements describing the symptoms of his service-connected disorder are deemed competent evidence.  38 C.F.R. § 3.159(a)(2) (2013).  However, these statements must be considered with the clinical evidence of record and in conjunction with the pertinent rating criteria.

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence pertinent to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran is currently assigned a noncompensable evaluation for her hemorrhoids pursuant to 38 C.F.R. § 4.114, Diagnostic Code 7336.  Under that Diagnostic Code, a noncompensable evaluation is for assignment for mild or moderate external or internal hemorrhoids.  A 10 percent evaluation is for assignment for external or internal hemorrhoids that are large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences.  A 20 percent evaluation is warranted for internal or external hemorrhoids with persistent bleeding and with secondary anemia, or with fissures. 

The medical evidence shows includes a September 2005 medical treatment record from Ft. Hood, which notes that rectal examination revealed no hemorrhoids.  Medical treatment records from Ft. Hood dated in November 2005 and October 2007 both note that the Veteran specifically indicated that she had no change in stool, no bright red blood per rectum, no diarrhea, no fecal incontinence, and no constipation.  She did not complain of hemorrhoids.  A January 2006 medical treatment record from Ft. Hood notes that the Veteran had internal grade II hemorrhoids.  They were not bleeding.  Hemorrhoids were not listed as "problems" on the July 2006, October 2006, and January 2007 medical records from Ft. Hood.  In fact, an October 2006 medical record from Ft. Hood reflects that rectal examination revealed that hemorrhoids were not present.  

An April 2007 VA examination report notes that the Veteran reported occasional fecal leakage in that she has had about 10 involuntary bowel movements in the past year.  She does not use pads.  She denied bleeding or thrombosis of hemorrhoids.  She uses suppositories and tucks as needed.  On examination there was no evidence of fecal leakage.  Examination of the rectum and anus were normal.  Anemia was noted but was determined to be due to chemotherapy for breast cancer.  Examination revealed that there were no fissures.  No hemorrhoids were thrombosed.  There were two small tags, one at three o'clock and the other at 6 o'clock.  There was no evidence of bleeding.  

An August 2009 VA examination report indicates that the Veteran reported being told she had grade II hemorrhoids which prolapse out of the anal canal with defecation or with straining, but they reduce spontaneously.  She reported that her hemorrhoids are getting progressively worse.  She denied hematemesis or melena.  She reported some fecal incontinence.  There were no signs of anemia, weight loss, or malnutrition.  There was no pain on rectal examination.  One or two internal hemorrhoids were felt.  There were no external hemorrhoids.  The examiner opined that there are no effects from the hemorrhoids on the Veteran's chores, shopping, exercise, sports, recreation, traveling, feeding, bathing, dressing, and grooming.  There is a mild effect on toileting.  The Veteran described significant occupational effects due to fecal leakage.  The examiner noted that fecal leakage was only a subjective complaint.  

An October 2010 medical record from Ft. Hood indicates that external and internal hemorrhoids were found.  

The August 2012 VA examination report reflects the Veteran's complaints of continuing to have internal hemorrhoids.  She reported using tucks and suppositories.  She denied bleeding.  The August 2012 VA examiner opined that the Veteran's hemorrhoids were mild to moderate, flaring up with straining.  The examiner specifically found that the hemorrhoids were not large or thrombotic irreducible, with excessive redundant tissue, evidence frequent recurrences, with persistent bleeding, with secondary anemia, and/or with fissures.  Complete blood count was normal.  The examiner further opined that the Veteran's hemorrhoids would not have any effect on the Veteran's occupation.  The examiner noted that the Veteran did not currently complain of fecal leakage.  She only complained that she feels as though she is sitting on a ball.  Nevertheless, the examiner opined that any such fecal leakage described by the Veteran is not related to hemorrhoids or her hemorrhoid surgery, and she does not wear any pads.  

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to a compensable evaluation for hemorrhoids.  In this regard, the medical evidence of record shows that the Veteran does not have any hemorrhoids that are large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences.  Although internal and external hemorrhoids were diagnosed at various times throughout the appeal period, only skin tags were found at the August 2012 VA examination; no hemorrhoids were found in August 2012.  The examiner specifically found that they were not large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences.  Similarly, the August 2009 VA examiner found one or two internal hemorrhoids and no external hemorrhoids.  The examiner noted that there was no pain on examination.  Moreover, the April 2007 VA examiner's findings specifically include no bleeding, no fissures, and no thrombosed hemorrhoids.  Only two small tags were found.   

The Board acknowledges the Veteran's statements that her hemorrhoids have gotten worse, that she feels like she is sitting on a ball, and that she has fecal leakage.  However, there are no records from any physician indicating that her hemorrhoids are large, thrombotic, irreducible, or that there is persistent bleeding due to hemorrhoids, and the Veteran does not allege thrombosis, persistent bleeding, or irreducible hemorrhoids.  Additionally, although the Veteran reported fecal leakage, it was not found on examination, and to the extent that it occurs at other times, the August 2012 VA examiner determined it was not due to the hemorrhoids.  As such, a higher rating under Diagnostic Code 7332, sphincter control of the rectum and anus is not for application.  In sum, the Veteran's reports of pain, discomfort, and the use of tucks and suppositories, as well as the documented reports of grade II hemorrhoids which prolapse but reduce spontaneously are commensurate with mild or moderate hemorrhoids, and cannot be describe as irreducible.  38 C.F.R. § 4.7, 4.114, Diagnostic Code 7336.  As such, a compensable rating is not warranted for the Veteran's service-connected hemorrhoids.

As the record contains no evidence showing that the Veteran is entitled to a higher rating at any point during the instant appeal, no staged ratings are appropriate.  As such, entitlement to a compensable rating for service-connected hemorrhoids is not supported by the evidence of record.  See Hart, 21 Vet. App. 505 (2007).

Accordingly, the claim is denied.  Absent a relative balance of the evidence for and against the claim, the evidence is not in equipoise and the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b) ; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


 EXTRASCHEDULAR CONSIDERATION

The Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's hemorrhoid disability is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2013).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id. , see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms"(which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned rating for her hemorrhoids with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  As discussed above, there are higher ratings available under the diagnostic codes, but the Veteran's hemorrhoids are not productive of such manifestations.  Specifically, the evidence shows that the Veteran does not have large or thrombotic hemorrhoids which are irreducible, with excessive redundant tissue, evidencing frequent recurrences, nor does the evidence show that any complaints of fecal leakage or seepage are etiologically related to the service-connected hemorrhoids.  Instead, the evidence shows that the Veteran's hemorrhoids are mild to moderate, do not cause bleeding, and do not result in fecal leakage.  As such, it cannot be said that the available schedular evaluation the disability is inadequate.  

The evidence also shows that there have not been frequent hospitalizations for the Veteran's hemorrhoids.  Although the Veteran indicates that her hemorrhoids severely impact employment because of fecal leakage, as noted previously, the fecal leakage has not been medically linked to the hemorrhoids.  Moreover, the medical opinions of record do not show any interference with employment.  In fact, they show no inference whatsoever with sports, recreation, and most other activities of daily living, and the August 2012 VA examiner stated that the hemorrhoids do not have any impact on the Veteran's ability to work.  Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected hemorrhoids under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008).

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on unemployability due to service- connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating. In this case, the Veteran has not argued, and the record does not otherwise reflect, that her hemorrhoids render her totally unemployable.  Accordingly, the Board concludes that a claim for TDIU has not been raised.



ORDER

Entitlement to a compensable rating for hemorrhoids is denied.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


